Title: To James Madison from George Mathews Jr., 20 September 1805 (Abstract)
From: Mathews, George Jr.
To: Madison, James


          § From George Mathews Jr. 20 September 1805, Oglethorpe County, Georgia. “I received a few days since, from the President of the United States, a Commission, bearing date on the first of July, by which it appears I am appointed a Judge of the Mississippi Territory; and this being the earliest opportunity, I take the liberty through you, of informing the President, that I accept said appointment & am making preparations for my journy to that Country, where I hope to arrive early in November & will enter on the duties of my Office.”
        